IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45101

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 676
                                                 )
       Plaintiff-Respondent,                     )   Filed: December 19, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
ERNESTO DIAZ,                                    )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. George D. Carey, District Judge.

       Judgment of conviction and determinate sentence of one year for possession of a
       controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Ernesto Diaz pled guilty to one count of possession of a controlled substance. I.C. § 37-
2732(c). In exchange for his guilty plea, an additional charge was dismissed. The district court
sentenced Diaz to a determinate term of one year in the county jail. Diaz appeals, arguing that
the district court erred when it did not place Diaz on probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       We note that the decision to place a defendant on probation is a matter within the sound
discretion of the district court and will not be overturned on appeal absent an abuse of that
discretion. State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho
203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990). The goal of probation is to foster the
probationer’s rehabilitation while protecting public safety. State v. Gawron, 112 Idaho 841, 843,
736 P.2d 1295, 1297 (1987); State v. Cheatham, 159 Idaho 856, 858, 367 P.3d 251, 253 (Ct.
App. 2016). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, Diaz’s judgment of conviction and sentence
are affirmed.




                                               2